Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, 4-12, 15, 16, and 18-20 are currently pending.
Claims 1, 2, 10 and 16 have been amended.
Claims 3, 13 and 17 have been cancelled.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 10 and 16 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis and Lapinski, see rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1 recites the limitation "the indication of the health status" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4-9 are also rejected for their dependence on rejected claim 1.
Claim 16 recites the limitation "the first node" in the final line.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claim is indefinite because is not clear if this first node is one of the previously introduced “plurality of nodes” or the previously introduced “neighboring ones of the plurality of nodes”. 
Claim 16 recites “the determination of the health status” in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are also rejected for their dependence on rejected claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosny (2015/0319803 previously cited by examiner) in view of Davis (2013/0317656 newly cited by examiner).
Regarding claim 1, Hosny teaches a method for monitoring an electrical transmission line (Fig 1 and [0057]), comprising: 
generating a signal with a magnetometer (Hall Effect for measuring voltage/current sensing [0070]) in response to receipt of an electrical field generated by the electrical transmission line (necessary to measure voltage/current with Hall Effect) with the magnetometer, wherein the 
analyzing the signal in relation to a health status associated with the electrical transmission line (see [0086-0087] detection of faults at device level); and 
relaying the indication of the health status to a central server (see [0066-0067]) via a second node (other nodes 140 shown in Figs 1 and 2) that is disposed at a second location located adjacent to the electrical transmission line and down the electrical transmission line (Figs 1 and 2 showing location of nodes and transmission lines).
Hosny does not explicitly teach generating a notification in response to receipt of the indication of health status by the central server; and broadcasting the notification to mobile devices.
Davis however teaches a similar method (Fig 2 and 15 and [0032-0033]) including generating a notification (alerts and alarms, [0035-0037]) in response to receipt of the indication of health status by the central server (see [0034]) and broadcasting the notification to mobile devices (see [0016] receiving alerts on 250).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Hosny to include the notification broadcasting of Davis in order to alert users who are not physically located at the server to potential faults. 

Regarding claim 2, Hosny in view of Davis teaches the method of claim 1 and Davis further teaches wherein the mobile device includes a cell phone (see [0016]) as combined in claim 1.

Regarding claim 4, Hosny in view of Davis teaches the method of claim 1 and Hosny further teaches comprising relaying the health status to the central server with a plurality of nodes including the second node (see [0067-0068]), wherein each one of the nodes includes a magnetometer configured to 

Regarding claim 5, Hosny in view of Davis teaches the method of claim 4, and Hosny further teaches wherein the first node and each one of the plurality of nodes includes a current harvester configured to power each one of the nodes via conversion of the electrical field into electricity (see [0061, 0072]).

Regarding claim 6, Hosny in view of Davis teaches the method of claim 5, and Hosny further teaches wherein each one of the nodes includes a capacitor configured to power the node in the absence of the electrical field generated by the electrical transmission line (see [0072]).

Regarding claim 7, Hosny in view of Davis teaches the method of claim 6, and Hosny further teaches comprising relaying the indication of the health status to the central server via the plurality of nodes in response to a magnitude of the electrical field generated by the electrical transmission line decreasing (power goes down, [0086]).

Regarding claim 8, Hosny in view of Davis teaches the method of claim 7, and Hosny further teaches comprising relaying the indication of the health status to the central server via the plurality of nodes in response to a magnitude of the electrical field generated by the electrical transmission line decreasing to a zero magnitude (power goes down completely [0086]).

Regarding claim 16, Hosny teaches s system for monitoring an electrical transmission line (Fig 1 and [0057]), comprising: 

magnetometer configured to generate a signal in response to receipt of an electrical field generated by the electrical transmission line with the magnetometer (Hall Effect [0070]); 
a wireless communication interface (320) configured to allow for communication between neighboring ones of the plurality of nodes (see [0068]); and 
a processor and memory (see [0061]) configured to analyze the signal in relation to a health status associated with the electrical transmission line (see [0086-0087]); and 
a central computing device (160) configured to: 
receive the health status from one of the plurality of nodes (see [0068]]); and 
generate a notification via the central computing device in response to the determination of the health status of the electrical transmission line (see [0066-0067]) including an indication that the electrical transmission line is not operational (see [0057] detecting and reporting faults) and further determines a location of the first node (measurements are associated with location [0075]).
Hosny does not explicitly teach broadcasting the notification to mobile devices.
Davis however teaches a similar system (Fig 2 and 15 and [0032-0033]) including broadcasting the notification (alerts and alarms, [0035-0037]) to mobile devices (see [0016] receiving alerts on 250).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Hosny to include the notification broadcasting of Davis in order to alert users who are not physically located at the server to potential faults. 

Regarding claim 18, Hosny in view of Davis teaches the system of claim 16, and Hosny further teaches wherein the plurality of nodes are disposed adjacent to and along the electrical transmission line for a mesh network (see [0067]).

Regarding claim 19, Hosny in view of Davis teaches the system of claim 16, and Hosny further teaches wherein the wireless communication interface includes a long range radio (see [0068]).

Regarding claim 20, Hosny in view of Davis teaches the system of claim 16, and Hosny further teaches wherein the health status associated with the electrical transmission line includes at least one of an indication of an operational status (see [0086-0087]) and a sag of the electrical transmission line.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosny in view of Syracuse (2009/0284249).
Regarding claim 9, Hosny in view of Davis teaches the method of claim 1, but does not explicitly teach wherein the magnetometer is a three-dimensional magnetometer and the node is configured to measure a sag in the electrical transmission line based on analysis of the signal generated by the three-dimensional magnetometer.
Syracuse however teaches a similar method (see [0013-0014]) including wherein the magnetometer is a three-dimensional magnetometer (see [0035) and the node is configured to measure a sag in the electrical transmission line based on analysis of the signal generated by the three-dimensional magnetometer (see [0028])
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Hosny in view of Davis to include the three dimensional sensors and sag detection in order to more accurately estimate transmission capacity as suggested by Syracuse (see [0003])

Claim 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosny in view of Lapinski (2001/0040446 newly cited by examiner).
Regarding claim 10, Hosny teaches a method for monitoring an electrical transmission line (Fig 1 and [0057]), comprising: 
generating a signal with a magnetometer (Hall Effect for measuring voltage/current sensing) in response to receipt of an electrical field generated by the electrical transmission line (necessary to measure voltage/current with Hall Effect) with the magnetometer, wherein the magnetometer is included in a first node disposed at a first location located adjacent to the electrical transmission line (Figs 1 and 2); 
detecting a change in magnitude of the electrical field (see [0070]), based on the signal; 
relaying an indication of the change in magnitude of the electrical field to a central computing device (electrical attributes communicated [0066]) via a second node that is disposed at a second location located adjacent to the electrical transmission line and down the electrical transmission line (shown in Figs 1 and 2); and 
analyzing the signal at the central computing device (160) to determine a health status of the electrical transmission line (see [0066, 0087, 0093-0094]).
Hosny does not explicitly teach wherein the sensor is a miligaussian sensor. 
Lapinski however teaches a similar method (Figs 3 and 5) wherein the sensor (16-20) is a milligaussian sensor (see [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Hosny to include the milligaussian sensor of Lapinski in order to produce more accurate readings and thereby more reliably detect faults. 



Regarding claim 12, Hosny in view of Lapinski teaches the method of claim 11, and Hosny further teaches comprising broadcasting the notification to a plurality of mobile devices, wherein the notification includes an indication that the electrical transmission line is not operational and further includes a location of the first node Beacon Message [0079]).

Regarding claim 15, Hosny in view of Lapinski teaches the method of claim 10, and Hosny further teaches comprising broadcasting the indication of the change in magnitude of the electrical field to the second node and a third node from the first node, wherein the second node is disposed between the first node and the third node (see [0067-0068]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosny in view of Lapinski in view of Mehta (2009/0160711).
Regarding claim 14, Hosny in view of Lapinski teaches the method of claim 10, and Hosny further teaches using the location of each node installed (see [0075]) but does not explicitly teach tagging a position of each one of the nodes upon installation with an edge device.
Mehta however teaches a similar method (Fig 1) including tagging a position of each one of the nodes with an edge device (see [0060]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Hosny in view of Lapinski to include the edge location of Mehta in order to more accurately determine and store the location of each node thereby increasing the accuracy of the fault location determinations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/               Examiner, Art Unit 2867    

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867